EXHIBIT 10.13

SECOND AMENDMENT TO THE

AVON PRODUCTS, INC. 2005 STOCK INCENTIVE PLAN

THIS SECOND AMENDMENT is made to the Avon Products, Inc. 2006 Stock Incentive
Plan by AVON PRODUCTS, INC., a corporation duly organized and existing under the
laws of the State of New York (the “Company”).

INTRODUCTION

The Company maintains the Avon Products, Inc. 2005 Stock Incentive Plan (the
“Plan”). The Company now wishes to amend the Plan to (i) reflect a change in the
definition of “Fair Market Value”, which is used to set the exercise price of
stock options and other stock grants, from the average of the high and low price
of Company stock on the date of measurement to the closing price on the date of
measurement, (ii) provide for mandatory antidilution adjustments for outstanding
awards in the event of a stock split, stock dividend, merger, recapitalization
or other extraordinary corporate event in accordance with FAS 123R, and
(iii) base the amount payable as a cash-out to holders of stock options and
stock appreciation rights to the Fair Market Value of Company stock on the date
of the cash-out in order to comply with Section 409A of the Internal Revenue
Code.

AMENDMENT

NOW, THEREFORE, the Company hereby amends the Plan as follows:

1. Effective for Awards granted after January 1, 2007, by changing the
definitions of “Fair Market Value” in Section 2m of the Plan as follows:

“m. ‘Fair Market Value’ means the closing price of a share of Stock on the New
York Stock Exchange, Inc. composite tape (or if the Stock is not then traded on
the New York Stock Exchange, on the stock exchanges or over-the-counter market
on which the Stock is principally trading) on the date of measurement and if
there were no trades on the measurement date, on the day on which a trade
occurred next preceding such measurement date; provided, however, that if the
measurement date is a Sunday and the following Monday is a day on which trades
occur, the closing price of a share of Stock on such Monday shall be used.”

 



--------------------------------------------------------------------------------

2. Effective as of January 1, 2007, by changing Section 9a in its entirety as
follows:

“a. In the event of any change in or affecting the outstanding shares of Stock
by reason of a stock dividend or split, merger or consolidation (whether or not
the Corporation is a surviving corporation), recapitalization, reorganization,
combination or exchange of shares or other similar corporate changes or an
extraordinary dividend in cash, securities or other property, the Board of
Directors shall make such amendments to the Plan, outstanding Awards, Award
Agreements and Award Programs and make such equitable adjustments and take
actions thereunder as applicable under the circumstances. Such equitable
adjustments as they relate to outstanding Awards shall be required to ensure
that the intrinsic value of each outstanding award immediately after any of the
aforementioned changes in, or affecting the shares of Stock, is equal to the
intrinsic value of each outstanding Award immediately prior to any of the
aforementioned changes. Such amendments, adjustments and actions shall include,
as applicable, changes in the number of shares of Stock then remaining subject
to the Plan, the number of shares of Stock then remaining subject to Awards of
Stock and Stock Units (including Restricted Stock and Restricted Stock Units) or
subject to Awards of Options and SARs under the Plan and the Option or SAR
exercise price per share of Stock, and the maximum number of shares that may be
granted or delivered to any single Participant pursuant to the Plan, including
those that are then covered by outstanding Awards, or accelerating the vesting
of outstanding Awards.”

3. Effective as of January 1, 2007, by changing Section 9c in its entirety as
follows:

“c. In the event of a Change in Control, each outstanding Option and SAR shall
become fully exercisable. The Committee may provide in an Award Agreement or
Award Program, or at any time prior to the occurrence of a Change in Control,
that in the event of a Change in Control the Award shall be cashed out on the
basis of the highest price paid for a share of Stock in any transaction reported
by the New York Stock Exchange or any national securities exchange selected by
the Committee on which the shares of Stock are then actively traded during the
60-day period immediately preceding or ending on the date of the Change in
Control or offered for a share of Stock in any tender offer occurring during the
60-day period immediately preceding or ending on the date the tender offer
commences with or without regard to any conditions or restrictions otherwise
applicable to any such Award; provided that Options and SARs shall be cashed out
on the basis of the Fair Market Value of the Stock on the date of the cash-out
over the exercise price of the Option or the Fair Market Value on the grant date
of the SAR.”

 

2



--------------------------------------------------------------------------------

4. Effective as of January 1, 2007, by changing Section 9d in its entirety as
follows:

“d. The foregoing provisions of this Section 9 notwithstanding, and in lieu of
any cash-out of Awards, upon an agreement or agreements approved by the Board
with the prospective new owner of the Corporation, or the surviving entity of
any merger or other business combination, the new owner or surviving entity, as
the case may be, shall adopt the Plan and maintain it with respect to all
outstanding Awards, adopt outstanding Award Agreements and Award Programs, and
continue in effect their respective terms; provided, however, that equitable
adjustments shall be made to reflect the relative value of the Stock prior to
and following the Change in Control. The new owner of the Corporation or the
surviving entity of any merger or other business combination shall, however,
comply with any agreement or agreements to grant new stock-based awards in
substitution for unexercised Awards granted by the Plan; provided, however, that
such substituted awards shall have a value not less than the value as of the
time of the Change in Control of the Awards that they are replacing.”

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Second Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
on the date set forth below.

 

    AVON PRODUCTS, INC.

Dated: December 6, 2006

    By:  

/s/ Andrea Jung

      Title:   Chairman & CEO

 

4